TANNER, P. J.
This is an action brought against one defendant as a conservator of the estate of the deceased and also against the other defendant as the administrator of the estate of the deceased. Each of these claims is for the same debt and it is alleged that the defendants are joined because the plaintiff is in doubit as to which of them is indebted. The ease is heard upon demurrer upon the ground of mis-joinder.
We think that the demurrer Should be sustained because, while the debt may be the same, the grounds of liability alleged against the two defendants are different. They are sued in different capacities and the case appears to us to come within the prin-oiple of the decisions of this State to the effect that while two defendants may be joined upon the ground of the same accident or debt, nevertheless unless the accident was the result of their joint action, or the debt was jointly incurred, the causes of action are separate and can not, therefore, he joined in one action.
Eor these reasons the demurrer is sustained.